Detailed Action
This office action is in response to application No. 17/036,367 filed on 09/29/2020.

Status of Claims
Claims 1-17 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	
	
	
	
	
	
	
	
	

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 12-17 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Schliwa-Bertling et al. (Publication No.  US 2022/0022090, hereinafter referred to as Schliwa-Bertling).
	Regarding Claims 1 and 15, Schliwa-Bertling discloses obtaining first information for determining a mapping between a set of one or more user equipment (UEs) and a set of one or more Network Slice instances (The management node (OAM) obtains the number of active users for a slice (S-NSSAI) [first information]; see ¶ 0092-0094.);
 obtaining second information for determining the analytics of the set of one or more UEs (A network data analytics function (NWDAF) notifies the OAM of the requested QoE measurement in response to the OAM subscribing to the QoE measurement notification for the UE or group of UEs; see figure 6 step 5 & ¶ 0099); and 
determining the analytics for a Network Slice instance based on the first information and the second information (In response to receiving a number (one or more) of QoE measurements [second information] for the users or group of users for the used S-NSSAI [first information] in one or more notification, the OAM determines whether the KPI for the slice is reached and the SLA fulfilled [analytics for a Network Slice instance]; see figure 6 step 6/7 & ¶ 100-101.).

	Regarding Claims 2 and 16, Schliwa-Bertling discloses a request for service experience analytics from a second network entity (The OAM subscribes [request] with a NWDAF to receive QoE information [service experience analytics] per user or group of users belonging to or using specific slices with KPIs; see figure 6 step 2 & ¶ 0096); and
 in response to the request, transmitting service experience analytics to the second network entity based on the determined analytics for the Network Slice instance (The NWDAF notifies the OAM of the requested QoE measurement [service experience analytics] in response to the OAM subscribing to the QoE measurement notification for the UE or group of UEs.; see figure 6 step 5 & ¶ 0099.).

	Regarding Claims 3 and 17, Schliwa-Bertling discloses that the request comprises one or more of: a request for a single report of the service experience analytics; and a request for a subscription to periodic reports of the service experience analytics (The OAM indicates that the notifications, from the NWDAF, be sent continuously or periodically or when a threshold is detected; see ¶ 0106.).

	Regarding Claim 5, Schliwa-Bertling discloses that the obtaining of the first information comprises determining the set of one or more UEs according to one or more analytics filters (The management node (OAM) obtains the number of active user for a slice (S-NSSAI) [first information/analytic filter]; see ¶ 0095.).

	Regarding Claim 7, Schliwa-Bertling discloses that the one or more analytics filters comprise filtering the set of one or more UEs based on one or more of:
 an Area of Interest; 
one or more single network slice selection assistance information (S-NSSAI); and 
one or more Network Slice instance identifiers (IDs) (The management node (OAM) obtains the number of active user for a slice (S-NSSAI) [first information/ analytic filter]; see ¶ 0095.).

Regarding Claim 12, Schliwa-Bertling discloses that the obtaining of the first information comprises obtaining information indicating which the set of one or more UEs have been allocated to which Network Slice instances (The OAM [network entity] obtains the number of active users from the AMF [network entity] via for example collected GAUGE; see ¶ 0095. The GAUGES are provided by the AMF to the OAM are on per S-NSSAI; see ¶ 0095.).

	Regarding Claim 13, Schliwa-Bertling discloses that the obtaining of the first information comprises: 
receiving, from a third network entity, one or more of: 
a message indicating which the set of one or more UEs are currently allocated to a Network Slice instance (The OAM [network entity] obtains the number of active users from the AMF [network entity] via for example collected GAUGE; see ¶ 0095. The GAUGES are provided by the AMF to the OAM are on per S-NSSAI; see ¶ 0095.); 
one or more messages, each message indicating that a UE has been newly allocated to a Network Slice instance; and 
one or more messages, each message indicating that the UE has been newly de-allocated from a Network Slice instance.

	Regarding Claim 14, Schliwa-Bertling discloses that the analytics for a Network Slice instance comprise at least one of an IDs of the set of one or more UEs, 
a mapping for identifying Network Slice instances deployed within a Network Slice, 
a per-Network Slice instance service experience metric (In response to receiving a number (one or more) of QoE measurements [second information] for the users or group of users for the used S-NSSAI [first information] in one or more notification, the OAM determines whether the KPI [metric] for the slice [per-slice] is reached and the SLA fulfilled [analytics for a Network Slice instance]; see figure 6 step 6/7 & ¶ 100-101), or 
a mapping for identifying applications running on a Network Slice instance or Network Slice.




Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schliwa-Bertling et al. (Publication No.  US 2022/0022090, hereinafter referred to as Schliwa-Bertling) in view of Li et al. (Publication No.  US 2020/0366567, hereinafter referred as Li).
	Regarding Claim 4, Schliwa-Bertling fails to disclose that the request for service experience analytics comprises one or more analytics filters. However, in analogous art, Li discloses that a first entity directly sends the slice information request to a second entity; see ¶ 0176. The slice information request that carries S-NSSAI [filter]; see ¶ 0176. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling invention related to network slice with the slice information request in order to ensure a service level agreement of an application; see ¶ 0002.

	Regarding Claim 6, Schliwa-Bertling fails to disclose that the one or more analytics filters comprise filtering the set of one or more UEs based on one or more of:
 an Area of Interest; 
one or more single network slice selection assistance information (S-NSSAI); and 
one or more Network Slice instance identifiers (IDs). However, in analogous art, Li discloses that a first entity directly sends the slice information request to a second entity; see ¶ 0176. The slice information request that carries S-NSSAI [filter]; see ¶ 0176. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling invention related to network slice with the slice information request in order to ensure a service level agreement of an application; see ¶ 0002.

Claims 8-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Schliwa-Bertling et al. (Publication No.  US 2022/0022090, hereinafter referred to as Schliwa-Bertling) in view of Chun et al. (Publication No.  US 2021/0352575, hereinafter referred as Chun).
	Regarding Claim 8, Schliwa-Bertling fails to disclose that the obtaining of the first information comprises: determining, whether the first information is available at the first network entity; and in response to determining the first information is not available, transmitting a request for the first information to a third network entity. However, in analogous art, Chun discloses that if the UE context of the AMF [first entity] does not yet include the Allowed NSSAI, the AMF queries [request] the NSSF [third entity]; see ¶ 0450. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling invention related to network slice with the NSSAI request in order to satisfy user experience and needs of the specific network slice; see ¶ 0001.

	Regarding Claim 9, Schliwa-Bertling fails to disclose that the request for the first information comprises one or more analytics filters. However, in analogous art, Chun discloses that if the UE context of the AMF [first entity] does not yet include the Allowed NSSAI, the AMF queries [request] the NSSF [third entity]; see ¶ 0450. The queries the subscriber S-NSSAI [analytic filter]; see ¶ 0461. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling invention related to network slice with the NSSAI request in order to satisfy user experience and needs of the specific network slice; see ¶ 0001.

	Regarding Claim 10, Schliwa-Bertling fails to disclose that the one or more analytics filters are specified by a second network entity (The OAM [network entity] obtains the number of active users from the AMF [network entity] via for example collected GAUGE; see ¶ 0095. The GAUGES are provided by the AMF to the OAM are on per S-NSSAI; see ¶ 0095.).

	Regarding Claim 11, Schliwa-Bertling fails to disclose that the one or more analytics filters comprise filtering the set of one or more UEs based on one or more of: an Area of Interest; one or more S-NSSAI; and one or more Network Slice instance IDs. However, in analogous art, Chun discloses that if the UE context of the AMF [first entity] does not yet include the Allowed NSSAI, the AMF queries [request] the NSSF [third entity]; see ¶ 0450. The queries the subscriber S-NSSAI [analytic filter]; see ¶ 0461. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schliwa-Bertling invention related to network slice with the NSSAI request in order to satisfy user experience and needs of the specific network slice; see ¶ 0001.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang et al. (US 11,071,055) The prior art discloses a network slice selection in a cellular system; see Title. In specific, selecting the network slice on basis of QoS parameters; see figure 3 numeral 306. The QoS parameter are received, from the network node (e.g. NSSSF); see figure 3 numeral 304.
Lee et al. (US 2020/0322775) The prior art discloses a network data collection from network function device for network data analytic function; see ¶ 0002. In specific, The NWDAF may obtain the proper information to perform data collection for a UE or group of UEs; see ¶ 0249. For an Analytics ID, NWDAF is configured with the corresponding NF Type(s) and/or event ID(s) and/or OAM measurement types; ¶ 0250. NWDAF may determine which NF instance(s) of the relevant NF type(s) are serving the UE or group of UEs, optionally taking into account the S-NSSAI(s) and area of interest; see ¶ 0251.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472 

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472